apr uniform issue list legend taxpayer a taxpayer b amount c ira d ira e bank f company g ira h ira page credit_union j ira k ira l dear this is in response to your letter dated correspondence dated rollover requirement contained in sec_408 of the internal_revenue_code the code _ in which you request a waiver of the 60-day as supplemented by the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer b collectively taxpayers are a married retired couple over years of age who originally owned iras d and e in addition to other investments at bank f on taxpayers went to bank f to discuss existing interest rates as they had some maturing investments on that date at bank f after learning the existing rates at bank f the taxpayers considered that the rates were too low and decided to redeem the maturing iras d and e at bank f taxpayers requested amount c from bank f in order to re-invest amount c in an investment product that offered the taxpayers a higher rate of return after reading a newspaper investment advertisement taxpayers contacted a broker for assistance and on taxpayers established iras h and with company g there was a misunderstanding between the broker and the taxpayers about the rate of return on the investment on taxpayers thought that company g had misrepresented the rate of earnings it would pay on the funds held by the taxpayers’ ras h and i page therefore taxpayers exercised a provision in their ira agreements with company g to rescind iras h and i on taxpayers requested that company g return amount c to taxpayers immediately company g experienced some internal difficulties in issuing the check for amount c to the taxpayers and the taxpayers did not receive amount c until while at their florida home without any interest and by that time the 60-day statutory rollover period had expired on one day after returning to virginia from their florida home taxpayers deposited amount c in credit_union j and established iras k and l taxpayers represent that no other amount was distributed from iras d and e within the one year period since the original distribution based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount c because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i it the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not tater than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayers demonstrates that the failure to deposit amount c into an ira within the statutory 60-day period resulted from the delay that company g experienced in returning amount c to taxpayers after taxpayers had rescinded iras h and i the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount c deposited into ras k and l on will be considered rollover_contributions within the meaning of sec_408 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours s hhn pony employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose notice
